DETAILED ACTION
This action is responsive to the communication filed on 02/24/22.
Claims 1, 3-9 and 11-21 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/22 was filed after the mailing date of the Notice Of Allowance on 12/03/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-9 and 11-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach and/or remotely suggest each and every limitation of the claimed invention specifically including “a deployed graph model comprising a plurality of models representative of services operating on the network devices within the network, the plurality of models including l) a device model representing the network devices and resources of the network devices, 2) a service
model representing services provided by the network devices, a topology of relationships between the network devices, and which of the network devices is involved in each of the services, and 3) a diagnosis model representing cause-and-effect relationships between the resources and resource events; traversing modeled dependencies within the deployed graph model, including the device model, the service model, and the diagnosis model, to perform root cause analysis of the service that is experiencing the failure” as claimed in independent claims 1, 9, and 17.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 4:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/           Primary Examiner, Art Unit 2448